THE COURT.
The writ of prohibition was ordered issued from the bench for the reason that the complaint charging the petitioner with contempt failed to state an offense.
The petitioner was charged with threatening a grand juror with a prosecution for perjury in swearing out a search-warrant for intoxicating liquor. It is conceded that the proceeding for a search-warrant was instituted by the grand juror as a citizen, and not by virtue of his *195powers and duties as a grand juror, and for this reason petitioner’s threat was not an interference with a grand juror, as such.
Writ of prohibition ordered issued.
All the Justices concurred.